Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 11 February 2021 have been entered. Claims 1, 6, 7 have been amended. No claims have been canceled. No claims have been added. Claims 1-7 are still pending in this application, with claims 1, 6, and 7 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2021 has been entered.

Claim Objections
Claims 1, 6, 7 are objected to because of the following informalities:  
Claim 1 recites the limitation "the density" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the density" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the size" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the density" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the size" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (“Zeng”, US Pre-Grant Publication 20110097007 A1), in view of Georgescu et al. (“Georgescu”, US Pre-Grant Publication 20170116497 A1), in view of Klein et al. (“Klein”, US Patent 10109059 B1), in view of Owechko (US Pre-Grant Publication 20180061123 A1).

Regarding claim 1, Zeng discloses an information processing device comprising:
a volume element data acquisition section adapted to acquire, for each of a plurality of unit portions included in an object (Zeng [0007] receives an imaging beam and generates projection data based on the imaging beams.  Voxels from the projection data are processed.),
a volume element arrangement section adapted to arrange in an arrangement, on a basis of the volume element data, one or more of the unit volume elements in the virtual space (Zeng [0092] changes voxel size as a function of location and anatomical content.  Zeng uses smaller voxels at edge regions or high frequency regions); and 
a spatial image drawing section adapted to draw a spatial image depicting how the virtual space where the arranged unit volume elements are arranged looks (Zeng [0054] displays a reconstructed image. Zeng [0081]-[0082] modifies voxel sizes and outputs a high quality reconstruction image.),
wherein, for each of the unit portions, the volume element arrangement section changes the density of the unit volume elements of the unit portion depending on the importance of the unit portion, and changes the size of the arranged unit volume elements of the unit portion depending on the density of the arranged unit volume elements of the unit portion such that the size of at least one of the arranged unit volume elements is different than the size of at least one other of the arranged unit volume elements. (Zeng [0092] changes voxel size as a function of location and anatomical content.  Zeng uses smaller voxels at edge regions or high frequency regions.)

Zeng does not describe wherein changing the density is accomplished by including in or excluding from the arrangement the unit volume elements, of the unit portion, for which volume element data has been acquired, by, with regard to at least one unit volume element, including it in the arrangement by determining to arrange it in the virtual space, and with regard to at least one other unit volume element, excluding it in the arrangement by determining to not arrange it in the virtual space.
However, these features are well known in the art as taught by Georgescu. For example, Georgescu discloses wherein changing the density is accomplished by including in or excluding from the arrangement the unit volume elements, of the unit portion, for which volume element data has been acquired, by, with regard to at least one unit volume element, including it in the arrangement by determining to arrange it in the virtual space, and with regard to at least one other unit volume element, excluding it in the arrangement by determining to not arrange it in the virtual space (Georgescu [0086] samples voxels from a smaller volume to produce a greater density.  Georgescu samples voxels from a larger volume to produce a lesser density.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Zeng’s system for medical imaging reconstruction with Georgescu’s system for multi-scale image parsing because Georgescu’s system provides intelligent multi-scale image parsing which supports multiple resolutions to display the same image [0085].

Zeng and Georgescu do not describe wherein changing the size is accomplished by increasing or decreasing the size of the arranged unit volume elements by, for unit portions having low density of the arranged unit volume elements, increasing the size of the arranged unit volume elements, and for unit portions having high density of the arranged unit volume elements, decreasing the size of the arranged unit volume elements.
However, these features are well known in the art as taught by Klein. For example, Klein discloses wherein changing the size is accomplished by increasing or decreasing the size of the arranged unit volume elements by, for unit portions having low density of the arranged unit volume elements, increasing the size of the arranged unit volume elements, and for unit portions having high density of the arranged unit volume elements, decreasing the size of the arranged unit volume elements. (Klein (column 9 lines 42-58) divides a background into areas represented with voxels.  The voxels may have different sizes.  For example, an area with a greater number of moving objects are depicted by a higher number of smaller-sized voxels (higher density, smaller size) and an area with a smaller number of moving objects are depicted by a low number of larger-sized voxels (low density, large size).)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Zeng’s system for medical imaging reconstruction, Georgescu’s system for multi-scale image parsing with Klein’s system for adjusting the representation of a space because Klein’s system divides the background representation into voxels that have different sizes (column 9 lines 42-58).

Zeng, Georgescu, and Klein do not describe volume element data indicating a position in a virtual space where a plurality of unit volume elements corresponding to the unit portion is to be arranged;
wherein, for each arranged unit volume element undergoing a size change, changing the size includes changing the size, from an initial size to a size matching the changed unit volume element density of the unit portion to which the arranged unit volume element belongs, incrementally step by step through interim sizes.
However, these features are well known in the art as taught by Owechko. For example, Owechko discloses volume element data indicating a position in a virtual space where a plurality of unit volume elements corresponding to the unit portion is to be arranged (Owechko [0006] identifies features (unit volume) within a 3D space of volume elements (voxels).);
wherein, for each arranged unit volume element undergoing a size change, changing the size includes changing the size, from an initial size to a size matching the changed unit volume element density of the unit portion to which the arranged unit volume element belongs, incrementally step by step through interim sizes.  (Owechko (Fig. 14 [0097]-[0099]) discloses an iterative method for modifying voxel sizes.  (1412) starts iterating though all pairs of features identified in an image.  (1414) generates a 3D geoarc based on the selected feature pair.  The geoarc has thickness resembling a torus, as described in Figs. 11-12 [0079].  (1418) identifies voxels inside the geoarc torus.  If so, the voxel value is incremented by one.  (1420) iterates through all feature pairs.
(1422) decides if the voxel size must be modified (reduced), e.g. voxels with a high geoarc count.  If the voxel size is reduced, the method restarts at (1412) starting at the initial feature pair.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Zeng’s system for medical imaging reconstruction, Georgescu’s system for multi-scale image parsing, Klein’s system for adjusting the representation of a space with Owechko’s system for identifying features in 3D space with geoarcs because Owechko’s system repeats processing image pairs for voxel size changes (Fig. 14 [0099]).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Zeng, Georgescu, Klein, and Owechko above.
Zeng further teaches the information processing apparatus of claim 1, wherein the volume element arrangement section identifies an occupied region occupied by the object in the spatial image (Zeng [0094] identifies edges of an object by producing an edge map or gradient map.) and changes the size of the unit volume element on a basis of a manner in which the unit volume elements are arranged in the occupied region.  (Zeng [0092] changes voxel size as a function of location and anatomical content.  Zeng uses smaller voxels at edge regions or high frequency regions.)

Regarding claim 3, the claimed invention for claim 2 is shown to be met with explanations from Zeng, Georgescu, Klein, and Owechko above.
Zeng further teaches the information processing apparatus of claim 2, wherein the volume element arrangement section changes the size of the unit volume element to match with a density of the unit volume elements arranged in the occupied region.  (Zeng [0092] changes voxel size as a function of location and anatomical content.  Zeng uses smaller voxels at edge regions or high frequency regions.  Thus, the density of voxels is larger at the edge (in a portion of) of the occupied region.)

Regarding claim 6, in light of the rejection in claim 1, the method in claim 6 is similar and performed by the apparatus in claim 1. Therefore, claim 6 is rejected for the same reason as claim 1.

Regarding claim 7, Zeng discloses a non-transitory, computer readable storage medium containing a computer program (Zeng [0103] discloses a computer program embodied on a computer readable storage medium.) executed by a computer. (Zeng [0103] executes the computer program on a computer.)

In light of the rejection of claim 1, the remaining limitations for the medium in claim 7 are similar and implemented with the apparatus in claim 1. Therefore, the remaining limitations in claim 7 are rejected for the same reason as claim 1.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (“Zeng”, US Pre-Grant Publication 20110097007 A1), in view of Georgescu et al. (“Georgescu”, US Pre-Grant Publication 20170116497 A1), in view of Klein et al. (“Klein”, US Patent 10109059 B1), in view of Owechko (US Pre-Grant Publication 20180061123 A1), in view of Young et al. (“Young”, US Patent 9600929 B1).

Regarding claim 4, the claimed invention for claim 2 is shown to be met with explanations from Zeng, Georgescu, Klein, and Owechko above.
the information processing apparatus of claim 2, wherein the volume element arrangement section changes the size of the unit volume element to match with whether or not there is a gap region where the unit volume elements are not arranged in the occupied region.
However, these features are well known in the art as taught by Young. For example, Young discloses the information processing apparatus of claim 2, wherein the volume element arrangement section changes the size of the unit volume element to match with whether or not there is a gap region where the unit volume elements are not arranged in the occupied region.  (Young (column 12 lines 18-27) matches objects to have a common size by scaling one of the objects.  The scaling writes each voxel to a new resolution (scaling the voxel) without having holes in the new model.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Zeng’s system for medical imaging reconstruction, Georgescu’s system for multi-scale image parsing, Klein’s system for adjusting the representation of a space, Owechko’s system for identifying features in 3D space with geoarcs with Young’s system for differencing 3D voxel models because Young illustrates how changing the level of detail and reducing voxel sizes can generate empty spaces in the model (Figs. 3B-3C, column 11 line 61 to column 12 line 7).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (“Zeng”, US Pre-Grant Publication 20110097007 A1), in view of Salomie (US Pre-Grant Publication 20060290695 A1), in view of Georgescu et al. (“Georgescu”, US Pre-Grant Publication 20170116497 A1), in view of Klein et al. (“Klein”, US Patent 10109059 B1), in view of Owechko (US Pre-Grant Publication 20180061123 A1), in view of Ray et al. (“Ray”, US Pre-Grant Publication 20090185731 A1).

Regarding claim 5, the claimed invention for claim 2 is shown to be met with explanations from Zeng, Georgescu, Klein, and Owechko above.
Zeng further teaches the information processing apparatus of claim 2, wherein the object is a person. (Zeng (Fig. 1 [0052]) creates a CT image of a patient (12).)

Zeng, Georgescu, Klein, and Owechko per se do not describe the information processing apparatus further comprises a body part data acquisition section adapted to acquire body part data indicating positions of body parts included in the person, and 
the volume element arrangement section identifies the occupied region occupied by the person in the spatial image on a basis of the body part data.
However, these features are well known in the art as taught by Ray and Zeng. For example, Ray and Zeng disclose the information processing apparatus further comprises a body part data acquisition section adapted to acquire body part data indicating positions of body parts included in the person (Ray [0008] discusses using CT images to identify the location of lung lesions.), and 
the volume element arrangement section identifies the occupied region occupied by the person in the spatial image on a basis of the body part data.  (Zeng [0094] identifies edges of an object by producing an edge map or gradient map.  Zeng [0092] changes voxel size as a function of location and anatomical content.  Ray [0008] identifies the location of lung lesions, thus identifying the occupied region of portions of the person.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Zeng’s system for medical imaging reconstruction, Georgescu’s system for multi-scale image parsing, Klein’s system for adjusting the representation of a space, Owechko’s system for identifying features in 3D space with geoarcs with Ray’s system for labeling an anatomical point associated with a lesion in an organ because Ray’s system identifies a specific point of a specific organ in a person’s body [0008].

Response to Arguments
The Applicants’ arguments (pages 9-11 filed 11 February 2021) regarding the 35 USC 103 rejections of claims 1-7 have been fully considered.
The Applicants argue (page 10) that Zeng does not describe by including in or excluding from the arrangement the unit volume elements, of the unit portion, for which volume element data has been acquired.
Zeng [0092] describes this limitation, stating the non-uniform voxel size model may require more memory to store more voxels.

The Applicants argue (pages 10-11) that Owechko does not incrementally change voxel sizes.
The Examiner respectfully disagrees.  Owechko’s method in Fig. 14 discloses an iterative method that changes voxel sizes then iterates through all the features to identify additional voxel sizes.  It would have been obvious for Owechko to apply the method for resized voxels.

Thus, the 35 USC 103 rejections of claims 1-7 have been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN Z ELBINGER/Examiner, Art Unit 2613